DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to SHIBATA et al. (US 20220155238) (SHIBATA).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 7-13, 15, 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA et al. (US 20220155238) (SHIBATA) in view of Nygaard et al. (US20100201806 A1) (Nygaard).
	Regarding claim 1, SHIBA discloses a system comprising: 
	edge devices; and 
	[0027] FIG. 1 is a view showing a configuration example of an inspection apparatus 100 according to a first example embodiment of the present invention. Referring to FIG. 1, the inspection apparatus 100 includes a computer 110, a wide-angle camera 120, a high-speed camera 121, an illuminator 122, robot arms 130 to 132, and a conveyor belt 140.
	an integrated management apparatus configured to manage the edge devices, 
	wherein the edge devices include a photodetector, 
	wherein the integrated management apparatus manages a plurality of sets of a trained model and a condition in association with each other, each condition setting a condition for a photodetector used in generating a corresponding trained model, and	
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.
	wherein the integrated management apparatus is configured to deliver a set of a trained model and a condition, which is suitable for an edge device selected from the edge devices, to the selected edge device.
	Fig. 10 and [0080]
	However, SHIBA fails to disclose wherein the edge devices include a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo detector as disclosed by Nygaard to the camera as disclosed by SHIBA in order to capture an image.

	Regarding claim 2, SHIBA discloses a system comprising: 
	edge devices; and 
	an integrated management apparatus configured to manage the and manages a second trained model and a second condition for generating the second trained model in association with each other. 
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.
	wherein the integrated management apparatus is configured to deliver a set of a trained model and a condition, which is suitable for an edge device selected from the edge devices, to the selected edge device.
	Fig. 10 and [0080]
	However, SHIBA fails to disclose wherein the edge devices include a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo detector as disclosed by Nygaard to the camera as disclosed by SHIBA in order to capture an image.

	Regarding claim 3, SHIBA discloses a system: 
	one or more edge devices; and 
	an integrated management apparatus configured to manage the one or more edge devices, 
	wherein the edge devices include a photodetector, 
	wherein the integrated management apparatus manages a first trained model and a first condition in association with each other, the first condition setting a condition for a photodetector used in generating the first trained model, and 
manages a second trained model and a second condition for generating the second trained model in association with each other, and	
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.		wherein the integrated management apparatus is configured to deliver the first trained model and the first condition to an edge device selected from the edge devices, and to deliver the second trained model and the second condition to an edge device selected from the edge devices.
	Fig. 10 and [0080]
	However, SHIBA fails to disclose wherein the edge devices include a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo detector as disclosed by Nygaard to the camera as disclosed by SHIBA in order to capture an image.

	Regarding claim 7, SHIBA discloses the system according to claim 3, wherein the first condition and the second condition are imaging conditions.
	Fig. 10 and [0080] 

	Regarding claim 8, SHIBA discloses a system according to claim 4,
	wherein the one or more edge devices include a first edge device and a second edge device,
	wherein the first trained model and the first condition are delivered from the integrated management apparatus to the first edge device, and
	wherein the second trained model and the second condition are delivered from the integrated management apparatus to the second edge device.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 9, SHIBA discloses the system according to claim 8,
	wherein the photodetector is an image sensor, and
	wherein the first trained model is generated based on an image obtained from the image sensor of the first edge device.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 10, SHIBA discloses the system according to claim 9,
	wherein the integrated management apparatus includes a first container that manages the first trained model and the first condition, and
	wherein the first container is delivered to at least one of the one or more edge devices.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 11, SHIBA discloses system according to claim 10, wherein a machine learning library is not included in the first container.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 12, SHIBA discloses system according to claim 8,
	wherein the integrated management apparatus includes a training execution unit, and
	wherein an image obtained from the first edge device is transmitted to the training execution unit, and the first trained model is generated in the training execution unit.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 13, SHIBA discloses system according to claim 12,
	wherein the integrated management apparatus includes a first database and a second database,
	wherein the first database manages a plurality of trained models including the first trained model and the second trained model, and
	wherein the second database manages a plurality of conditions including the first condition and the second condition.
	Fig. 10 and [0080] 

	

	Regarding claim 15, SHIBA discloses system according to claim 3,  wherein the first trained model and the first condition are managed in association with each other in a relational database.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	

	Regarding claim 17, SHIBA discloses system according to claim 16, further comprising a robot, wherein the robot moves a work determined as having a defect by the first trained model.
	[0028] The wide-angle camera 120 is an imaging device that captures the entire upper surface of a product 150 to be inspected at a wide angle with a predetermined image resolution. The product 150 is an industrial product, such as a personal computer or a mobile device or a part thereof, mass-produced by the same manufacturing process. The inspection apparatus 100 inspects the upper surface of the product 150 for an anomaly such as a flaw. The upper surface of the product 150 has, for example, a rectangular shape having a side of about several tens of centimeters. The wide-angle camera 120 may be, for example, a digital camera including a CCD (Charge-Coupled Device) image sensor or a CMOS (Complementary MOS) image sensor having a pixel capacity of about millions of pixels. Moreover, the wide-angle camera 120 may be a black-and-white camera, or may be a color camera. The wide-angle camera 120 is supported by the robot arm 130. Moreover, the wide-angle camera 120 is connected to the computer 110 by a cable 160. However, the wide-angle camera 120 may be connected to the computer 110 by wireless communication.

	Regarding claim 18, SHIBA discloses edge device comprising: 
	a photodetector, 
	wherein the edge device is configured to receive a first trained model and a first condition set in generating the first trained model, which are delivered to the edge device when the edge device is set to the first condition, and to receive a second trained model and a second condition set in generating the second trained model, which are delivered to the edge device when the edge device is set to the second condition.
	Fig. 10 and [0080] Further, according to this example embodiment, even if the types of shooting conditions increase, it is possible to prevent a time required for the inspection from increasing proportionally. The reason is that by selecting an image suitable for the inspection from images acquired under each shooting condition and incrementing the effectiveness of the shooting condition of the selected image, a shooting condition suitable for the inspection is learned and one or a plurality of shooting conditions suitable for the inspection are selected from among various initial shooting conditions based on the effectiveness of each shooting condition. Moreover, since the high-speed camera 121 that can shoot a large number of images per second is used as a camera for detecting an anomaly of an inspection surface of the product 150, it is possible to shoot the inspection surface of the product 150 while switching shooting conditions at high speeds. Moreover, according to this example embodiment, in an object inspection to be executed before a predetermined condition is satisfied, the effectiveness is updated while the inspection is performed under various shooting conditions, so that pre-adjustment to be performed before the inspection is unnecessary.	
	However, SHIBA fails to disclose wherein the edge devices include a photodetector,
	in the same field of endeavor, Nygaard discloses wherein the edge devices include a photodetector,
	[0153] As previously mentioned, FIG. 8 is a block diagram which illustrates the basic beam line system components including the laser 64 which generates a laser beam, the mirror 62 which reflects the laser beam and the light plane generator module 66 which generates a light plane which is projected at the part or holding device (UUT). The part or holding device blocks a portion of the light plane. The components also include the line scan camera 68 having a plurality of sensors or photo detectors. However, it is to be understood that instead of a line scan camera, an LCD camera or other optical detector device may be provided. Also, instead of a single sensor or photo detector (left or right), a plurality of sensors or photo detectors sense or detect light on the left and the right.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the camera with the photo detector as disclosed by Nygaard to the camera as disclosed by SHIBA in order to capture an image.

	Regarding claim 19, SHIBA discloses edge device according to claim 18, wherein the photodetector is an image sensor, and wherein the set condition is an imaging condition.
	Fig. 10 and [0080] 

	Regarding claim 20, SHIBA discloses edge device according to claim 18, the edge device further comprises a robot, wherein the edge device images a work on a production line, and wherein the robot moves a work determined as having a defect by the first trained model.
	[0028] The wide-angle camera 120 is an imaging device that captures the entire upper surface of a product 150 to be inspected at a wide angle with a predetermined image resolution. The product 150 is an industrial product, such as a personal computer or a mobile device or a part thereof, mass-produced by the same manufacturing process. The inspection apparatus 100 inspects the upper surface of the product 150 for an anomaly such as a flaw. The upper surface of the product 150 has, for example, a rectangular shape having a side of about several tens of centimeters. The wide-angle camera 120 may be, for example, a digital camera including a CCD (Charge-Coupled Device) image sensor or a CMOS (Complementary MOS) image sensor having a pixel capacity of about millions of pixels. Moreover, the wide-angle camera 120 may be a black-and-white camera, or may be a color camera. The wide-angle camera 120 is supported by the robot arm 130. Moreover, the wide-angle camera 120 is connected to the computer 110 by a cable 160. However, the wide-angle camera 120 may be connected to the computer 110 by wireless communication.

Allowable Subject Matter
Claims 4-6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422